EMPLOYMENT SERVICES AGREEMENT

 

THIS AGREEMENT (“Agreement” or “Contract”) is between Peninsula Holdings Ltd,
having its principal place of business in Victoria, Mahe, Seychelles
("Peninsula"); and Vantage Health, a publicly quoted Nevada Corporation having
its principal place of business in Los Angeles, California, and Cape Town, South
Africa ("Vantage").

 

WHEREAS, Vantage has offered to engage the services of Peninsula under the terms
and conditions set forth below and Peninsula has accepted the engagement under
those terms and conditions,

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, the parties agree as follows:

 

1. EMPLOYMENT. Vantage will engage Peninsula to provide the services of an
Executive (“Executive”), who will serve as Chief Executive Officer and Director
of Vantage, in accordance with the terms of this Agreement. During the term of
this Agreement, and excluding any periods of vacation and sick leave to which
Executive is entitled, the Executive shall devote his attention and time to the
business and affairs of Vantage and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, shall use the Executive's
best efforts to perform faithfully and efficiently such responsibilities, which
responsibilities are annexed hereto as Exhibit A – Executive’s Job Description.

 

2. TERM. This Contract will become effective when signed by Vantage and
Peninsula, and shall remain in effect for a period of two years thereafter,
unless earlier terminated under the provisions of Paragraph 6 herein.

 

3. COMPENSATION. (a) Fee: Peninsula shall be paid, on a monthly basis, a minimum
base annual fee of $96,000, which fee will be subject to adjustment annually by
Vantage’s Board of Directors. (b) Stock: Peninsula shall receive 1 million (one
million) shares of Vantage’s common stock upon signing this Agreement
(“Compensation Stock”), which shares shall be restricted according to US SEC
Rule 144. The compensation stock award shall be subject to the terms and
conditions in Paragraph 6 herein. In addition, Peninsula shall be eligible to
receive a further stock award, on the following basis: Subject to the terms and
conditions in Paragraph 6 herein, Peninsula shall be entitled to receive 500,000
(five hundred thousand) shares of Vantage’s Restricted common stock (“Bonus
Stock 1”) in the event the closing price of Vantage’s shares on January 31,
2014, is recorded at $0.50 or higher, or alternatively, Peninsula shall be
entitled to receive 300,000 (three hundred thousand) shares of Vantage’s
Restricted common stock (“Bonus Stock 2”) in the event the closing price of
Vantage’s shares on January 31, 2014, is recorded at $0.49 or lower. (c) Cash
Bonus: Subject to the terms and conditions in Paragraph 6 herein, Peninsula
shall be eligible to receive 10% (ten percent) of the net profit attributable to
Vantage (“dividend”) and which is derived solely from Vantage’s African
operations, subject to audit under US GAAP and payable 30 (thirty) days
following Vantage’s receipt of the dividend.

 

4. EXPENSES. Executive shall be entitled to receive reimbursement from Vantage
for reasonable travel and entertainment expenses accrued by him in the ordinary
course of business on behalf of Vantage. Executive shall maintain accurate
records of such expenses and provide Vantage with proper documentation,
receipts, etc., in this respect.

 

5. VACATION/MEDICAL LEAVE. Executive shall be entitled to two weeks of paid
vacation per year. In the event of illness, and subject to the terms and
conditions contained in Paragraph 6 herein, Executive shall be entitled to ten
days of paid medical leave per year, and shall provide Vantage with proof of
illness in the form of a medical certificate, signed by a qualified physician.

 



 

 



 

6. TERMINATION OF SERVICES. Peninsula's engagement may be terminated by Vantage
for good cause (defined below), upon Executive's disability (defined below) or
without cause. Peninsula may terminate its engagement hereunder for good reason
(defined below) or without reason. Upon termination of the Agreement by Vantage
for good cause, Peninsula shall receive one month’s service fee in cash, and
shall forfeit its right to receive any Company stock awards not yet vested at
the date of Peninsula’s termination of services. Further, and in the event
Peninsula’s services are terminated for good cause, Peninsula shall forfeit its
right to any cash bonus not yet paid, regardless of the date of the termination
of Peninsula’s services. In the event Peninsula’s services are terminated for
good cause within 12 (twelve) months of this Agreement being executed, Peninsula
agrees to return 800,000 (eight hundred thousand) shares of Compensation Stock
to Vantage, and Vantage shall cancel this portion of the Compensation Stock on
its books and return the shares to Vantage’s Treasury.

 

a. Termination without good cause or by Peninsula for good reason. If the
services are terminated by Vantage without good cause or by Peninsula for Good
Reason, Peninsula will be entitled to a lump sum payment equal to the sum of one
years' base service fee, plus any stock award and cash bonus entitlement that
Peninsula would have received for the year in which Peninsula’s service
agreement is terminated.

 

b. Termination Due to Disability of Executive. If Executive is unable to
substantially perform the duties of his position because of physical or mental
impairment or illness for an aggregate of three months during any twelve month
period, Vantage may elect to terminate Peninsula’s service agreement, in which
case all obligations of Vantage under this agreement shall terminate, except
that Peninsula shall be entitled to keep any shares of common stock that Vantage
has already issued to Peninsula, and receive a payment of one month’s service
fee at the time Peninsula’s service agreement is terminated. For purposes of
this paragraph "disability" means the absence of the Executive from the
Executive's duties with Vantage due to physical or mental incapacity, which
incapacity and its cause for such absence is determined by a physician selected
by Vantage or its insurers and acceptable to Peninsula or Peninsula’s legal
representative.

 

Termination with good cause. As used throughout this Agreement, "good cause"
means and is limited to (i) action by the Executive involving willful and wanton
malfeasance involving specifically a wholly wrongful act; (ii) the Executive
being convicted of, or pleading guilty/nolo contendere to, a felony; (iii) an
intentional, material and substantial violation by the Executive of a rule,
regulation, policy or procedure of Vantage generally applicable to all
employees; (iv) a substantial and material neglect of Executive's duties, which
remains uncorrected after written notice thereof and a cure period of fifteen
days; or (v) a material failure by the Executive to follow a directive of the
Board of Directors of Vantage or Vantage’s Chairman, but only if such directive
does not require the Executive to violate Company policy or professional or
ethical responsibilities.

 

During the term of this Agreement it shall not be a violation of this Agreement
for the Executive to serve on a corporate, civic or charitable board or
committee, deliver lectures, fulfill speaking engagements or to manage personal
investments, so long as such activities do not violate applicable corporate
policy or procedures as in effect on the effective date of this Agreement and do
not materially interfere with the performance of Executive's duties and
responsibilities. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the effective
date of this Agreement, the continued conduct of such activities (or the conduct
of activities similar in nature and scope thereto) subsequent to the effective
date of this Agreement shall not thereafter be deemed to interfere with the
performance of Executive's duties hereunder or to the Executive's
responsibilities to Vantage.

 



2

 



 

Termination for good reason. As used herein, the term "Good Reason" means a
material diminution of the Executive's authorities, duties, responsibilities, or
status (including offices, titles, and reporting requirements); a reduction in
Peninsula’s service fees or any material reduction by Vantage of Peninsula’s
other compensation or benefits from that in effect as of the effective date of
this Agreement; provided, however, that Peninsula will not have "Good Reason" to
terminate the agreement for the foregoing reasons unless the condition continues
uncorrected for thirty or more days after written notice to the Board specifying
the condition(s) with specific reference to this provision of the Agreement. If
a sale or transfer of Vantage's assets or stock or any other transaction results
in Peninsula no longer being engaged by a corporation controlled by Vantage,
Peninsula will be deemed to have Good Reason to terminate the Agreement, unless
the purchaser or subsequent employer offers Peninsula a service agreement which
is at a location which is within 100 kilometres of Executive's then-primary
office location and accepts a full and complete assignment of this Agreement and
agrees to discharge all obligations to Peninsula hereunder, including but not
limited to offering an engagement which is substantially equivalent in duties,
responsibilities and status.

 

7. NON DISCLOSURE OF CONFIDENTIAL INFORMATION. Peninsula covenants and agrees
that during and for a period of two years after termination of this agreement,
whether the termination is voluntary or involuntary and regardless of the reason
therefor, Peninsula agrees to hold and safeguard for the benefit of Vantage all
Confidential Information acquired or developed during the service relationship.
Peninsula will not, without the prior written consent of the Board of Directors
of Vantage, during the agreement term or thereafter, misappropriate, use for
their own advantage, disclose or otherwise make available Confidential
Information to any person, except in the good faith performance of Executive's
job duties while engaged by Vantage to persons having a need to know such
information for the benefit of Vantage. Before disclosing Confidential
Information under the compulsion of legal process, Peninsula agrees to give
prompt notice to Vantage of the fact that they have been served with legal
process that may require the disclosure of such Information.

 

Upon termination of Peninsula’s service agreement, Peninsula agrees to
immediately return to Vantage all Confidential Information in their possession
or under their control. Peninsula agrees that it will not retain any copies or
reproductions of Confidential Information.

 

“CONFIDENTIAL INFORMATION”. The following definitions apply to this Paragraph:

 

Confidential Information, as used in this Agreement, includes, but is not
limited to, non-public Company information relating to: manufacturing processes;
product formulations; research and development activities; inventions and
inventions in process; expansion or acquisition plans; existing and prospective
marketing plans and activities; past, existing and future litigation and
litigation strategies; the identity of all customers' key employees, contact
persons and requirements; operating costs; prices and other customer contract
provisions; bid or proposal opportunities; the identities and compensation
arrangements of key employees of Vantage; business plans and strategies; and
other non-public information which is of value to Vantage or to a competitor
regardless of whether such information is patented, patentable, copyrighted, or
technically classifiable as a trade secret. 

 

8. RESTRAINT OF TRADE / NON-COMPETE. Peninsula covenants and agrees that during
and for a period of two years after termination of Peninsula’s service
agreement, whether the termination is voluntary or involuntary and regardless of
the reason therefor, Peninsula will not solicit or induce, or attempt to solicit
or induce, any employee of Vantage to terminate employment or to become employed
by another person or entity which is engaged in a Competitive Business.
Peninsula agrees, during the two-year period after termination of Peninsula’s
service agreement with Vantage, that Peninsula shall not accept any offer of
employment, consulting agreement or ownership opportunity which may involve a
Competitive Business in the countries where Vantage supplies medical or
pharmaceutical products, unless with the express prior written consent of
Vantage. Notwithstanding the foregoing, Peninsula further agrees, that upon
acceptance of any offer to become an employee or consultant of a Competitive
Business, to make full disclosure of the existence and contents of this
Paragraph to the prospective employer or principal, and hereby authorizes
Vantage to do the same.

 



3

 



 

Peninsula recognizes that irreparable harm will result to Vantage if Peninsula
were to breach the covenants of this Paragraph 8. Vantage shall have the right,
therefore, in addition to and not in lieu of any other remedies which may be
available at law or in equity, to apply to any Court of competent jurisdiction
to restrain, temporarily and permanently, Peninsula from violating these
provisions.

 

“COMPETITIVE BUSINESS”. The following definition applies to this paragraph:

 

The term Competitive Business means the manufacture or provision of the same
products or services manufactured or provided by Vantage, and in the same
countries, during Peninsula’s service agreement.

 

9. GENERAL. (a) This Agreement will be enforceable by, and shall inure to the
benefit of, Vantage, its successors and assigns. The Agreement may be assigned
by Vantage to a successor without the prior consent of Peninsula. (b) The
failure or refusal of either party to enforce this Agreement or to assert a
violation hereof in a particular situation shall not be, and shall not be
regarded as, a waiver of any other or subsequent breach of the same or any other
provision of this Agreement. (c) This Agreement may not be modified, amended or
terminated orally, but only by a written agreement, which is signed by the
Chairman of Vantage and by Peninsula. (d) This Agreement supersedes all prior
and contemporaneous agreements, which relate to the terms and conditions of
Peninsula’s service agreement. (e) The enforceability and interpretation of this
Agreement shall be determined according to the laws of the State of Nevada,
without regard to its choice or conflict of laws principles. (f) All claims or
disputes between Peninsula and Vantage arising out of this Agreement shall be
settled by final and binding arbitration conducted in Nevada under the American
Arbitration Association's Dispute Resolution Rules. The claim shall be heard and
decided by a single arbitrator selected in accordance with those Rules, except
that the arbitrator shall be an attorney who has been a member of the Bar of a
state for at least 15 years. The award rendered by the arbitration panel shall
be final and binding as between the parties, their heirs, executors, successors
and assigns, and judgment on the award may be entered by any court having
jurisdiction thereof. The party initiating an arbitration shall advance the
required filing and administrative fees and the parties shall each advance
one-half of the arbitrator's fee, pending issuance of an award allocating fees
and expenses as provided in subparagraph (g) herein: (g) In any arbitration or
other legal proceedings between the parties, if Peninsula substantially prevails
it will be entitled to recover costs, including reasonable attorneys' fees and
all arbitration expenses, from Vantage. If Peninsula does not substantially
prevail and it is determined that the claim or defense of Peninsula was
frivolous or without merit, Vantage shall be entitled to recover its costs,
including reasonable attorneys' fees and arbitration expenses, from Peninsula.

 



4

 

 



IN WITNESS WHEREOF, the parties have signed this Agreement on the 11th day of
February 2012. 

 

VANTAGE HEALTH 

 

 

 

/s/ Dr. Lisa L. Ramakrishnan

By: Dr. Lisa L. Ramakrishnan 

 

 

 

PENINSULA HOLDINGS LTD: 

 

 

 

 

/s/ Brian Samuel Mougal

By: Brian Samuel Mougal

 



5

 

 

Exhibit A – Executive’s Job Description 

 

 ·         Serve as a director and Officer of Vantage Health, holding the
positions and titles of Chief Executive Officer (CEO), and director and
reporting to the Chairman and Vantage board.

·         Work closely with the Chairman to create a 5-year strategic Plan for
Growth, and implement the processes required to achieve these growth objectives.

·         Lead overall day-to-day operations across the Group, including all
subsidiary companies, with each subsidiary (division) Head reporting directly to
the CEO.

·         Prepare quarterly and annual operating budgets and sales targets
(“Budgets”) and present these Budgets to the Board prior to the start of each
fiscal quarter.

·         Administer the Budgets as presented to the Board.

·         Evaluate staff and middle management performance on a quarterly basis
and present a staff performance report on key individuals to the Board at the
same time the Budgets are presented.

·         Create and coordinate management reporting system across each
subsidiary.

·         Build revenue base across geographic boundaries.

·         Work with the Chairman to identify new growth opportunities that are
relevant to the Plan for Growth.

·         Communicate the Vantage brand effectively.

·         Develop an accounting system that will allow for the efficient and
accurate collection and dissemination of financial data across the Group, and
allowing for a streamlined quarterly (10Q) and annual (10K) audit process.

·         Communicate with Vantage’s auditors and accounting support staff to
make certain Vantage’s quarterly and annual financial statements are filed
correctly and in good time.

·         Effectively create and manage the Supply Chain, with a view to
maximizing economies of scale.

·         Responsibility for efficient and timely deliveries to Vantage’s
customers.



6

 

 